DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge et al. (US 20130340560 hereinafter Burridge) in view of Long et. al (20100224021 hereinafter Long) and further in view of Kerrebrock et al. (US 6502657 hereinafter Kerrebrock).
Regarding claim 1, Burridge teaches a robot (See at least: Figs. 1-32; Para. [0052] regarding a robotic manipulator arm), comprising:
a base at one end of the robot (See at least: mobile robot base 11, Fig. 2);
an end effector at another end of the robot (See at least: (tool 85, Fig. 30, another example of an end-effector is tool 85, Para. [0053]);
a joint disposed between the base and the end effector (See at least: joint 5 near mobile robot base 11, Fig. 2);
a robot tool mounting surface disposed between the joint and the end effector, wherein the robot tool mounting surface comprises ; (See at least: left surface of socket connector body 320, Fig. 5; inner flange 335, Fig. 16, the generally annular· socket connector body 320 comprises ... an inner flange 335, Para. [0067], the field of automation and robotics augments ... common in industrial settirigs for repetitive tasks, Para. [0004]; left surface of socket connector body 320, Fig. 5, a generally annular socket connector body 320, Para. [0066]; Fig. 2; the joint 5 near 
a sensor disposed near the end effector, distal from the robot tool mounting surface away from the base and the joint (See at least: at tool 85, Fig. 30, tool 85 may include ·' sensors (not shown) ... if sensors are included in tool 85, power and data signals can be exchanged with the robot controller 12 through manipulator arm 1, Para. [0053]);
a processing module connected directly to the  flange, the processing module comprising a housing with a processing module mounting surface, the processing module mounting surface being adapted to attach directly to the end effector (See at least: UMA plug assembly 105, Fig. 6, a UMA plug assembly 105 may be compiled from ... control board 180, Para. [0063]) disposed between (as shown in Fig. 2; plug connector body 120, left mounting plate 190; proximal end 123, Fig. 7; proximal end 123, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to . '. couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. [0057]); and
a first processor disposed within the housing, wherein the first processor receives sensor data from the sensor and transmits processed sensor data to a second processor of a robot controller (See at least: at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. [0060)) disposed within the housing (plug connector body 120, left mounting plate 190), wherein the first processor 

But fails to teach wherein the robot tool mounting surface comprises an industry standard tool flange; a processing module connected directly to the industry standard 
tool flange; and 
wherein the robot tool mounting surface comprising an industry standard tool 
flange, wherein the robot tool mounting surface is adapted to attach directly to the 
end effector.
However, Long teaches wherein the robot tool mounting surface comprising an 
industry standard tool flange, wherein the robot tool mounting surface is adapted to 
attach directly to  the end effector (See at least: [0004] via “A typical manipulator includes a mechanical arm, a typical rotary joint, and a mechanical hand. The typical rotary joint interconnects the mechanical arm with the mechanical hand to control the rotary movement of the mechanical hand. The mechanical hand is capable of clamping a workpiece. The typical manipulator can move the workpiece from one place to another by rotary movement of the mechanical hand.”; [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the robot tool mounting surface comprises an industry standard tool flange; a processing module connected directly to the industry standard tool flange; and wherein the robot tool mounting surface comprising an industry standard tool flange, wherein the robot tool mounting surface is adapted to attach directly to the end effector so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Modified Burridge further fails to teach wherein the processed sensor data being condensed and comprising fewer bits per second than the sensor data.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Burridge in view of Kerrebrook to teach wherein the processed sensor data comprising fewer bits per second than the sensor data so that the data transmission can be optimized by compressing data before sending, which reduces transmission time of the data. 

Regarding claim 2, Burridge teaches wherein the end effector is attached to the processing module mounting surface (See at least: UMA plug assembly 105, Fig. 6; left surface of socket connector body 320, Fig. 5; tool 85, Fig. 30; through cylindrical outer surface 126, Fig. 7; proximal end 123).
Regarding claim 3, Burridge teaches wherein the housing (plug connector body 120, left mounting plate, 190, Fig. 6) comprises through holes (holes 203, Fig. 11, tabs 202 of mounting plate 190 fit within recesses 148 of plug connector body 120 to be held by threaded fasteners (not shown) inserted through holes 203 and into body 120, this arrangement forms a UMA plug assembly 105, Para. [0065)) for attaching the processing module (UMA plug assembly 105) to the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) with bolts (held by threaded fasteners (not 

Regarding claim 4, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises first (left mounting plate 190) and second housing parts (plug connector body 120), the first housing part (left mounting plate 190) being attached (as shown in Fig. 5) to the robot tool mounting surface (left surface of socket connector body 320),and the second housing part (plug connector body 120, Fig. 6) being attached to the first housing part (left mounting plate 190), the second housing part (plug connector body 120) comprising the processing module mounting surface (proximal end 123, Fig. 7).

Regarding claim 6, modified Burridge fails to wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
	However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Burridge in view of Long to teach wherein the 

Regarding claim 7, Burridge teaches wherein the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm 1, Para. (0068)}), the processing module (UMA plug assembly 105, Fig. 6) being attached to the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) with threaded fasteners (machine screws (not shown), Para. [0068]) engaging the first threaded holes (at countersunk through-holes 346, Fig. 15).

Regarding claim 8, modified Burridge fails to teach wherein the processing module mounting surface comprises an industry standard tool flange.
However, Long teaches wherein a robot tool mounting surface comprises an industry standard tool flange (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Burridge in view of Long to teach wherein the processing module mounting surface comprises an industry standard tool flange so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.
Regarding claim 9, modified Burridge fails to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Burridge in view of Long to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that 
Regarding claim 10, Burridge teaches wherein the processing module mounting surface (proximal end 123, Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. [0057)), the end effector (tool 85, Fig. 30) being attached (through cylindrical outer surface 126, Fig. 7) to the processing module mounting surface (proximal end 123) with threaded fasteners (machine screws (not shown), Para. [0057]) engaging the second threaded holes (at countersunk through-holes 146).

Regarding claim 11, Burridge teaches wherein the robot tool mounting surface (left surface of socket connector body 320, Fig.5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig.15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (notshown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm1, Para.[0068}) for attaching the processing module (UMAplugassembly105, Fig.6) thereto (asshowninFig.5), the processing module mounting surface (proximal end 123, Fig.7) comprises a plurality of second threaded holes (at countersunk through-holes146,Fig.7, countersunk through-
Regarding claim 12, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises a first opening (inside cylindrical inner surface 138, Fig.8) for an input port (at upper multi-pin electrical connectors 184, Fig.9), the input  port (at  upper multi-pin electrical  connectors 184) being connected to the first processor (at control board 180, Fig.9, control board 180 comprises one or more integrated circuits, Para.(0060]) and a first cable (electrical wires and other elongate features in tube 58 facilitate the exchange of parameters and data, Para.[0092)) being connected to the input port (at upper multi-pin electrical connectors 184) to communicate the sensor data (multi-pin electrical connectors 184 may couple with components, such as...a sensor, Para. [0060]) from the sensor (at tool 85,Fig.30, tool 85 may include sensors, Para.[0053)) .
Regarding claim 13, Burridge teaches wherein the housing (plug connector body120, 
Regarding claim 14, Burridge teaches wherein the processing module (UMA plug assembly 105, Fig. 6) further comprises an input port (at upper multi-pin electrical connectors 184, Fig. 9) between the first processor (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. [0060)) and the sensor (at too! 85, Fig. 30, tool 85 may include sensors, Para. [(0053]), an output port (at connector receptacles 179, Fig. 10, one or more sets of power and data connector receptacles 179, Para. [0059]) between the first (at control board 180, Fig. 6, control! board 180 comprises one or more integrated circuits, Para. [0060]) and second processors (inside robot controller 12, Fig. 2, robot controller 12 includes software, Para. [0052], inherent that software is run on a processor), memory (at control board 
Regarding claim 15, Burridge teaches wherein the memory (at control board 180, Fig. 6, control board 180 may also comprise ... memory storage device(s), Para. [0060]) further stores the sensor data (the control board 180 is configured to exchange configuration parameters and other data . . . sensor information, Para. [0081]) and the processed sensor data (control board 180 may also comprise software, Para. [0060], sensor information . . . the software running in control boards 180, Para. [0081]). 
Regarding claim 16, Burridge teaches wherein the memory (at control board 180, Fig. 6, control board 180 may also comprise . . . memory storage device(s), Para. [0060}) further stores an application with instructions (at control board 180, Fig. 6, control board 180 may also comprise . . . software, Para. [0060]) used by the first processor (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. [0060]) to process the sensor data (the control board 180 is configured to exchange configuration parameters and other data . . . sensor information, Para. [0081]) 
Regarding claim 19, Burridge teaches wherein the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) comprises an industry standard tool flange (inner flange 335, Fig. 16, the generally annular socket connector body 320 comprises . . . an inner flange 335, Para. [0067], the field of automation and robotics augments common in industrial settings for repetitive tasks, Para. [0004]), the processing module mounting surface (proximal end 123, Fig. 7) also comprises the a industry standard tool flange (outer flange 130, Fig. 7, the generally annular plug connector body 120 of UMA plug assembly 105 comprises a circumferential outer flange 130, Para. [0056], the field of automation and robotics augments common in industrial settings for repetitive tasks, Para. [0004}), the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm 1, Para. [0068]) for attaching the processing module (UMA plug assembly 105, Fig. 6) thereto (as shown in Fig. 5), the processing module mounting surface (proximal end 123, Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine 
Regarding claim 20, Burridge teaches wherein the processing module (UMA plug assembly 105, Fig.6) further comprises memory (at control board 180, Fig. 6, control board 180 may also comprise . . . memory storage device(s), Para. [0060]) disposed within the housing (plug connector body 120, left mounting plate 190), an operating system (at control board 180, Fig..6, control board 180 may also comprise software, Para. [0060}) being loaded onto the memory (at control board 180, Fig. 6, control: board 180 may also comprise ... memory storage device(s), Para. [0060]), and the operating system (at control! board 180, Fig. 6, control! board 180 may also comprise . . . software, Para. [0060]) controlling the first processor (at control board 180, Fig. 6, control board
180 comprises one or more integrated circuits, Para. [0060}), the memory (at control! board 180, Fig. 6, control board: 180 may also comprise . . . memory storage device(s), Para. (0060]) further stores the sensor data (the control board 180 is configured to exchange configuration parameters and other data . . . sensor information, Para. [(0081]) and the processed sensor data (control! board 180 may also comprise . . . software, Para. [0060], sensor information . . . the software running in control boards .


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riek in view of Kerrebrock and further in view of Bonen et. al (US 20050124013 hereinafter Bonen). 

Regarding claim 17, modified Riek fails to teach wherein the housing comprises cooling fins along an exterior thereof, the cooling fins being in thermal communication with the first processor.
	However, Bonen teaches wherein the housing comprises cooling fins along an exterior thereof (See at least: [0090] via “A heat sink 415 can line the exterior vertical walls of the heating element to prevent heat from being radiated along the X-axis or the Y-axis. The cooling system 420 can include a source of cold air or refrigeration that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify in view of to teach wherein the housing comprises cooling fins along an exterior thereof, the cooling fins being in thermal communication with the first processor so that the heat generated by the processor can be diffused and eliminated more effectively to prevent damage to and increase efficiency of the processor. 

Regarding claim 18, modified Riek fails to teach wherein the housing is made of metal and the cooling fins are integrally formed along an exterior of the housing.
However, Bonen teaches the cooling fins are integrally formed along an exterior of the housing (See at least: [0090] via “A heat sink 415 can line the exterior vertical walls of the heating element to prevent heat from being radiated along the X-axis or the Y-axis. The cooling system 420 can include a source of cold air or refrigeration that cooperates with a plurality of cooling fins 422 on a lower surface of the cartridge housing 42 beneath the rows 60 carrying the vessels 70.”). Furthermore, cooling fins and robotic housings made of metal are well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify in view of to teach wherein the housing is made of metal and the cooling fins are integrally formed along an exterior of the housing so that the heat generated by the processor can be diffused and eliminated more effectively to prevent damage to and increase efficiency of the processor. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge in view of Long in view of Kerrebrock and further in view of Bonen et. al (US 20050124013 hereinafter Bonen). 

Regarding claim 17, modified Burridge fails to teach wherein the housing comprises cooling fins along an exterior thereof, the cooling fins being in thermal communication with the first processor.
	However, Bonen teaches wherein the housing comprises cooling fins along an exterior thereof (See at least: [0090] via “A heat sink 415 can line the exterior vertical walls of the heating element to prevent heat from being radiated along the X-axis or the Y-axis. The cooling system 420 can include a source of cold air or refrigeration that cooperates with a plurality of cooling fins 422 on a lower surface of the cartridge housing 42 beneath the rows 60 carrying the vessels 70.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Burridge in view of Bonen to teach wherein the housing comprises cooling fins along an exterior thereof, the cooling fins being in thermal communication with the first processor so that the heat generated by the processor can be diffused and eliminated more effectively to prevent damage to and increase efficiency of the processor. 

Regarding claim 18, modified Burridge fails to teach wherein the housing is made of metal and the cooling fins are integrally formed along an exterior of the housing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Burridge in view of Bonen to teach wherein the housing is made of metal and the cooling fins are integrally formed along an exterior of the housing so that the heat generated by the processor can be diffused and eliminated more effectively to prevent damage to and increase efficiency of the processor. 

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 	The Applicant contends that: 
“Burridge describes a specialized mating socket arrangement for attaching a tool, not an industry standard tool flange and certainly not any type of module that attaches to the flange and that includes a surface adapted to attach the end effector to. Burridge’s entire purpose for the invention is to utilize interchangeable robot components that are connected to one another using specialized mating adapters. Similar to Riek, Burridge’s tools are not connected to an industry standard flange and, even they were, there is no module that is attachable to them, which can then a tool can attach to.”

Note: The main arguments regarding Riek are moot since Riek is not used as the primary reference anymore. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666